MEMORANDUM***
Solano-Cruz appeals a Board of Immigration Appeals (“BIA”) order dismissing his petition, which sought cancellation of removal for certain non-permanent residents under § 240(A)(b)(l) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1229b(b)(l) (2002). We have jurisdiction pursuant to § 242(a)(1) of the INA, 8 U.S.C. § 1252(a)(1), and we affirm.
Solano-Cruz seeks review of the Immigration Judge’s determination that he failed to show ten years of continuous presence in the United States for the first time in this appeal. 8 U.S.C. § 1229b(b)(l)(A). Because he did not raise this issue in his appeal before the BIA, Solano-Cruz has not exhausted the administrative remedies available to him, and we lack jurisdiction to hear this claim. 8 U.S.C. § 1252(d)(1) (2002); INA § 242(d)(1); see also Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.